DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to a final Office action mailed on 05/23/2022 (“05-23-22 FOA”), the Applicant amended independent claim 13 and cancelled claims 1-12 and 18 in an after-final response filed on 06/16/2022.
	Currently, claims 13-17 are pending.
Response to Arguments
Applicant’s cancellation of claims 1-12 and amendments to independent claim 13 have overcome the prior-art rejections as set forth under line item numbers 1-2 in the 05-23-22 FOA.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record, William King, on 07/07/2022.
The application has been amended as follows:
Independent claim 13 has been amended.
13. (currently amended) A light emitting diode package, comprising: 
- a lead frame, wherein the lead frame comprises a first electrode and a second electrode; 
- a light emitting diode light source; 
- an encapsulant, wherein the encapsulant is associated with at least a portion of the light emitting diode light source; 
- a protective coating associated with at least a portion of the encapsulant, wherein the protective coating ranges in thickness from 1 micron to 25 microns, and wherein the protective coating comprises an oxygen permeability of less than 500 cc/m2/day, and wherein the protective coating comprises a light transmissivity of at least 75%; 
- wherein the light emitting diode package is void of a housing; and 
- wherein a secondary protective coating is positioned on top of the [[first ]]protective coating.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 13-17 are allowed.
Independent claim 13 is allowed, because claim 13 has been amended to include previously-indicated allowable subject matter of claim 18 as set forth under line item number 3 in the 05-23-22 FOA.
Claims 14-17 are allowed, because they depend from the allowed claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895          

/JAY C CHANG/Primary Examiner, Art Unit 2895